Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office Action in response to a non-final Office Action reply filed 3/9/22 in which there were no changes to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Keshavan et al (US 2016/0185009, already of record).

Though Keshavan et al do not explicitly teach the at least two materials able to react with one another to define a blended zone between the at least two materials in the layer, Keshavan et al do teach the at least two materials defining a blended zone between the at least two materials in the layer ([0036] – “The amount of a first constituent deposited relative to remaining constituents of a material mixture may range from depositing 100% of the first constituent and 0% of the remaining constituents to form part of a layer to depositing 0% of the first constituent and 100% of the remaining constituents to form part of a layer”) and the at least two materials able to react with one another ([0030]) and as such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least two materials able to react with one another to define a blended zone between the at least two materials in the layer in order to provide the layer with a portion having properties of the reacted materials.

For claims 3-5, Keshavan et al teach forming the layer of the article of manufacture comprises forming the blended zone by dispersing at least one of a first material of the at least two materials and a second material of the at least two materials throughout the other of the first material and the second material; wherein forming the blended zone comprises forming a transition zone between a first area of the layer consisting essentially of the first material and a second area of the layer consisting essentially of the second material; wherein forming the transition zone comprises grading the first material and the second material from the first area to the second area ([0036]).
For claims 6-7, Keshavan et al teach repeating the forming at least once comprises depositing the at least two materials of the another layer at a location at least partially superimposed with a location at which the at least two materials of the layer were deposited (Abstract, [0025]); wherein forming the layer and repeating the forming at least once comprise forming a graded area through a plurality of layers ([0036], Examiner notes that when the entire component possesses a gradient composition, it would be formed with a graded area through a plurality of layers).
For claims 8 and 14, Keshavan et al teach forming the layer of the article of manufacture comprises depositing at least two compatible materials simultaneously; and forming the layer of the article of manufacture comprises depositing a first material comprising an organic material and a second material comprising an inorganic material ([0027], e.g. a combination of ceramic material and an organic binder).

For claim 12, Keshavan et al teach forming the layer of the article of manufacture comprises depositing: at least two materials with different electrical conductivities; or at least two materials with different thermal conductivities ([0035]).

Claims 1, 10, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2006/0105011, already of record) in view of Keshavan et al (US 2016/0185009, already of record).
For claims 1 and 10, Sun et al teach a method for fabricating an article of manufacture, comprising: forming a layer of the article of manufacture based on a digital model of the article of manufacture using an additive manufacturing system, the layer including at least two materials that differ from one another; and repeating the forming at least once to form another layer of the article of manufacture, the another layer of the article of manufacture being at least partially superimposed with the layer of the article of manufacture; wherein forming the layer of the article of manufacture comprises defining a structure in which a first material of the at least two materials defines a three-
Sun et al do not explicitly teach the at least two materials being miscible, and the at least two materials able to react with one another to define a blended zone between the at least two materials in the layer.
However, in a related field of endeavor pertaining to additive manufacturing, Keshavan et al teach the at least two materials being miscible ([0025] & [0036], Examiner notes that a liquid material mixture layer with a gradually changing ratio of constituents would have miscible constituents) and though Keshavan et al do not explicitly teach the at least two materials able to react with one another to define a blended zone between the at least two materials in the layer, Keshavan et al do teach the at least two materials defining a blended zone between the at least two materials in the layer ([0036] – “The amount of a first constituent deposited relative to remaining constituents of a material mixture may range from depositing 100% of the first constituent and 0% of the remaining constituents to form part of a layer to depositing 0% of the first constituent and 100% of the remaining constituents to form part of a layer”) and the at least two materials able to react with one another ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Keshavan et al with those of Sun et al by having the at least two materials able to react with one another to define a blended zone between the at least two materials in the layer in order to provide the layer with a portion having properties of the reacted materials.

For claims 19-20, Sun et al teach forming the layer of the article of manufacture comprises depositing a first material comprising a pharmaceutical material; wherein forming the layer of the article of manufacture comprises depositing a second material comprising an excipient ([0060], Examiner notes that the scaffolding material would be an excipient to bind the drug drops).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2006/0105011, already of record) in view of Keshavan et al (US 2016/0185009, already of record) and further in view of what is well known in the art.
The previous combination teaches the invention as discussed above.
The previous combination does not teach depositing a second material comprising a nutrient for the living cells.
However, Sun et al teach depositing biological factors ([0047]) and it is well known in the art that a nutrient for living cells is a biological factor, and as such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit a second material comprising a nutrient for the living cells for benefit of promoting cell health.
Response to Arguments
Applicant’s arguments filed 3/9/22 were fully considered and are not persuasive.

Examiner, however, points out that Keshavan teaches materials deposited by a layering device may include liquids ([0025]) and gradients of different types of materials may be formed in the component by depositing varying ratios of constituents of a material mixture ([0036]).  Based on these teachings, Examiner noted in the Office Action that a liquid material mixture layer with a gradually changing ratio of constituents would have miscible constituents.  That’s because if the constituents of the liquid material mixture were immiscible they would separate from each other (e.g. oil and water, etc.) without being able to maintain a gradually changing ratio of constituents in the layer.
 Applicant also asserts that the Office has not demonstrated that Keshavan inherently teaches the use of at least two materials, with at least one of the materials being able to dissolve in at least another of the materials.
Examiner, however, points out that claim 1 recites “the at least two materials being miscible, at least one of the at least two materials able to dissolve at least another material of the at least two materials, or the at least two materials able to react with one another to define a blended zone between the at least two materials in the layer” and 
Applicant asserts too that “the at least two materials” discussed in paragraph [0030] of Keshavan are powdered materials and paragraph [0030] provides no teaching that powdered materials can react with each other or of powdered materials that would inherently react with each other to define a blended zone therebetween.
Examiner, however, points out that paragraph [0030] of Keshavan teaches the second composition may be coated on the first composition to form a material mixture and the term coating could include a plurality of particles reacted to and surrounding a surface of another material.  As such, there would be a blended zone when the second composition is reacted to the first composition.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743